                 Case 2:21-cv-00202-MTL Document 1 Filed 02/05/21 Page 1 of 8



 1   Joshua W. Carden, SBN 021698
     Joshua Carden Law Firm, P.C.
 2
     16427 North Scottsdale Road, Suite 410
 3   Scottsdale, AZ 85254
     joshua@cardenlawfirm.com
 4
     (480) 454-1100
 5   (480) 454-1101 (Fax)
     Attorney for Plaintiff
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8   Jody Martinez,
 9
                                  Plaintiff,
10   v.                                                          ORIGINAL COMPLAINT
                                                               (JURY TRIAL REQUESTED)
11
     Hatch Associates Consultants, Inc.,
12
                                  Defendant.
13
14          Plaintiff Jody D. Martinez, by and through the undersigned counsel, hereby seeks relief
15   under the ADA and FMLA and Arizona’s Paid Sick Time Law as follows:
16                                                PARTIES
17          1.      Plaintiff Jody D. Martinez was at all relevant times herein a resident of Pinal County,
18   Arizona, and an “employee” of Hatch Associates Consultants, Inc. for purposes of the ADA and
19   FMLA and Arizona’s Paid Sick Time law.
20          2.      Defendant Hatch Associates Consultants, Inc. (“Hatch”) is a New York
21   corporation at all relevant times conducting its business in Maricopa County, Arizona and Pinal
22   County.
23          3.      Hatch was an “employer” of Plaintiff within the meaning and purposes of all
24   relevant statutes at all times material to this action.
25          4.      At all times pertinent to this Complaint, Hatch’s managerial employees were acting
26   within the course and scope of their employment with Hatch; and as a result thereof, Hatch is
27   responsible and liability is imputed for the acts and omissions of its managerial employees, as
28   alleged herein, under the principles of respondeat superior, agency, and/or other applicable law.

                                                        1
                  Case 2:21-cv-00202-MTL Document 1 Filed 02/05/21 Page 2 of 8



 1          5.       All acts alleged in this Complaint occurred in Pinal County, Arizona.
 2                                  JURISDICTION AND VENUE
 3          6.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331. Pendent
 4   jurisdiction over the related state law claims is invokes pursuant to 28 U.S.C. § 1367.
 5          7.       The unlawful employment practices described herein were committed within Pinal
 6   County, State of Arizona.
 7          8.       Accordingly, venue in this Court is proper pursuant to 28 U.S.C. § 1391(b).
 8                         ALLEGATIONS COMMON TO ALL CLAIMS
 9          9.       Hatch provides various engineering services throughout the country, with expertise
10   in industrial steel making, non-ferrous metals.
11          10.      Upon information and belief, Hatch employed more than 50 employees within 75
12   miles of where Martinez worked, and more than 500 employees overall.
13          11.      The pertinent facts are partially summarized in Martinez’s EEOC charge, Exhibit
14   A, infra, which is attached and incorporated herein by reference pursuant to Federal Rules of Civil
15   Procedure, Rule 10(c).
16          12.      Martinez commenced employment with Hatch on or about October 23, 2017, most
17   recently as a safety advisor at a mine in Superior, Pinal County, Arizona.
18          13.      At all times his job performance was satisfactory or better.
19          14.      Hatch was a subcontractor to Rio Tinto, who in partnership with BHP, owns the
20   copper mine Resolution Copper.
21          15.      In November 2018, Martinez learned that his mother had been diagnosed with a
22   terminal condition.
23          16.      This condition caused his mother to be disabled.
24          17.      Martinez was a primary caregiver for his mother.
25          18.      Martinez applied to Hatch for intermittent FMLA in order to care for his mother
26   and was approved.
27          19.      Upon information and belief, Hatch was aware of the nature of his mother’s
28   disability through the FMLA certification process.

                                                        2
              Case 2:21-cv-00202-MTL Document 1 Filed 02/05/21 Page 3 of 8



 1         20.    Martinez used paid sick time to cover some of his FMLA intermittent absences.
 2         21.    More often, Martinez would occasionally be late to work because of the need to take
 3   his mother to doctor’s appointments and treatments.
 4         22.    In February 2019, Martinez’s manager David Sabourin terminated Martinez.
 5         23.    The stated reason Sabourin offered at the time was Rio Tinto’s (not Hatch’s)
 6   “budgetary reasons.”
 7         24.    However, Martinez disputes this as he was the only employee laid off at that time.
 8         25.    Furthermore, under Rio Tinto’s mandated “hire local” community agreement with
 9   Hatch, it should have been Martinez’s non-local colleague terminated rather than Martinez.
10         26.    Martinez contends that the true reason for his termination was his association with
11   a disabled individual – his mother – and his use of FMLA leave and Arizona Paid Sick Time hours.
12         27.    Martinez’s mother died a few days after he was terminated by Hatch.
13         28.    Martinez informed a Rio Tinto supervisor about the circumstances of his
14   termination (including his use of medical leave and the excuse given) and complained to the Rio
15   Tinto supervisor that he had been terminated in violation of the community agreement preference
16   for true local employees, which Martinez was.
17         29.    The Rio Tinto supervisor confirmed to Martinz that there were no issues with Rio
18   Tinto’s budget and that Hatch had made the decision to terminate him unilaterally.
19         30.    The Rio Tinto supervisor also arranged to have someone at Rio Tinto notify David
20   Sabourin about his false statements and the improper termination.
21         31.    Thereafter, David Sabourin (who had previously offered to be a “good” reference
22   for Martinez) sabotaged one or more additional job applications that Martinez made using him as
23   a reference, delaying his re-employment.
24         32.    David Sabourin did this in retaliation for Martinez engaging in protected activity by
25   complaining to Rio Tinto.
26         Administrative Remedy Exhaustion
27         33.    Martinez formalized a Charge of Discrimination on October 25, 2019, citing
28   disability discrimination by association. A true and correct copy of that document is attached as

                                                     3
               Case 2:21-cv-00202-MTL Document 1 Filed 02/05/21 Page 4 of 8



 1   Exhibit A.
 2          34.       Martinez received a notice of suit rights for the Charge from the EEOC dated
 3   January 15, 2021. A true and correct copy of that document is attached hereto as Exhibit B.
 4          35.       This Complaint is brought prior to 90 days from the date Martinez received his right
 5   to sue letter.
 6          36.       All conditions precedent to the filing of this lawsuit have occurred or been satisfied.
 7                    FIRST CAUSE OF ACTION – ADA DISCRIMINATION
 8          37.       By reference hereto, Plaintiff hereby incorporates the preceding paragraphs.
 9          38.       Plaintiff’s mother’s terminal medical condition, as described above, caused
10   substantial limitation to her performance of major life activities, and/or the perception by
11   Defendant that Plaintiff’s mother experienced substantial limitations of major life activities.
12          39.       Additionally, the length of time during which Plaintiff’s mother experienced
13   symptoms also constitutes a record of impairment.
14          40.       Defendant was objectively and subjectively aware of Plaintiff’s mother’s disability.
15          41.       Defendant made its decision to terminate Plaintiff because of his association with
16   his disabled mother in violation of 42 U.S.C. §§ 12112(a) & (b)(4).
17          42.       As a direct and proximate result of Defendant's conduct, Plaintiff has sustained
18   damages in the form of past and future lost wages and value of benefits, and other compensatory
19   damages such as emotional distress causing physical symptoms.
20          43.       Defendant's conduct was malicious, done with reckless indifference, and/or
21   performed with an evil mind so as to entitle Plaintiff to punitive or exemplary damages.
22                    SECOND CAUSE OF ACTION – ADA RETALIATION
23          44.       By reference hereto, Plaintiff hereby incorporates the preceding paragraphs.
24          45.       Plaintiff engaged in protected activity when he complained to Rio Tinto about his
25   termination in violation of the policies contractually imposed on Rio Tinto’s subcontractors,
26   including Defendant.
27          46.       Defendant was made aware of Plaintiff’s protected activity as described above.
28          47.       Defendant engaged in retaliation by taking an adverse action against Plaintiff,

                                                         4
               Case 2:21-cv-00202-MTL Document 1 Filed 02/05/21 Page 5 of 8



 1   namely sabotaging Plaintiff’s future job applications, costing him one or more positions as a result,
 2   all in violation of the ADA’s anti-retaliation provisions.
 3          48.    Though the “retaliation” box is not checked on the EEOC form, the substance of
 4   this retaliation claim is set forth on the face of the form.
 5          49.    Thus, Plaintiff has exhausted his administrative remedies as to this claim.
 6          50.    As a direct and proximate result of Defendant's conduct, Plaintiff has sustained
 7   damages in the form of past and future lost wages and value of benefits, and other compensatory
 8   damages such as emotional distress causing physical symptoms.
 9          51.    Defendant's conduct was malicious, done with reckless indifference, and/or
10   performed with an evil mind so as to entitle Plaintiff to punitive or exemplary damages.
11                THIRD CAUSE OF ACTION – FMLA INTERFERENCE
12          52.    By reference hereto, Plaintiff hereby incorporates the preceding paragraphs.
13          53.    Plaintiff requested and received intermittent FMLA leave from Defendant in order
14   to assist in caring for his mother’s serious health condition.
15          54.    Defendant terminated Plaintiff within three months of his approval for intermittent
16   FMLA leave.
17          55.    Plaintiff was not returned to his same or equivalent position.
18          56.    It is unlawful for Defendant to interfere with or make any decision to terminate
19   Plaintiff for exercising any rights under the FMLA, 29 U.S.C. § 2615(a).
20          57.    Defendant has therefore caused Plaintiff’s damages.
21          58.    The Defendant’s actions in violating the FMLA were willful, unreasonable, and
22   without good faith.
23          59.    Thus, in addition to the amount of any lost compensation, benefits and other
24   monetary damages owed, Plaintiff is entitled to recover from the Defendant an additional equal
25   amount as liquidated damages.
26                FOURTH CAUSE OF ACTION – FMLA RETALIATION
27          60.    By reference hereto, Plaintiff hereby incorporates the preceding paragraphs
28          61.    Plaintiff engaged in the protected activity of opposing Defendant’s violation of his

                                                        5
               Case 2:21-cv-00202-MTL Document 1 Filed 02/05/21 Page 6 of 8



 1   FMLA rights.
 2          62.    Defendant had knowledge of Plaintiff’s protected activity.
 3          63.    Plaintiff experienced retaliation as a result of his protected activity, including the
 4   repeated sabotage of his future employment efforts.
 5          64.    There was a causal connection between his protected activity under the FMLA, and
 6   Defendant’s retaliation.
 7          65.    The Defendant’s actions were willful, unreasonable, and without good faith.
 8          66.    As a direct and proximate result of Defendant’s conduct, which violates the anti-
 9   retaliation provisions of the FMLA, Plaintiff is entitled to recover from the Defendants any lost
10   compensation, benefits and other monetary damages owed, plus an additional equal amount as
11   liquidated damages.
12      FIFTH CAUSE OF ACTION – VIOLATION OF ARIZONA PAID SICK
13                            TIME LAW

14          67.    By reference hereto, Plaintiff hereby incorporates the preceding paragraphs.
15          68.    Arizona has adopted a Paid Sick Time law, A.R.S. §§ 23-371, et seq.
16          69.    A.R.S. § 23-364(B) states:
17
            No employer or other person shall discriminate or subject any person to retaliation
18          for asserting any claim or right under this article, for assisting any other person in
19          doing so, or for informing any person about their rights. Taking adverse action
            against a person within ninety days of a person's engaging in the foregoing activities
20          shall raise a presumption that such action was retaliation, which may be rebutted by
            clear and convincing evidence that such action was taken for other permissible
21
            reasons.
22
            70.    Defendant violated A.R.S. § 23-364 as described herein.
23
            71.    Additionally, upon information and belief, Defendant failed to provide notice of
24
     Plaintiff’s rights under A.R.S. 23-364, and/or failed to keep proper records as required therein.
25
            72.    A.R.S. § 23-364(C) authorizes a private right of action for any private party injured
26
     by a violation.
27
            73.    A.R.S. § 23-364(G) mandates a remedy of an amount “sufficient to compensate the
28
     employee and deter future violations, but not less than one hundred fifty dollars for each day that
                                                      6
               Case 2:21-cv-00202-MTL Document 1 Filed 02/05/21 Page 7 of 8



 1   the violation continued or until legal judgment is final.”
 2          74.    Defendant’s discrimination and/or retaliation is without justification or excuse.
 3          75.    As a direct result of Defendants’ conduct, Plaintiff has suffered damages in an
 4   amount to be proven at trial, but not less than $150.00 per day until final judgment, and the failure
 5   to post and keep proper records penalties under A.R.S. § 23-364(F).
 6                                   JURY TRIAL DEMANDED
 7          76.    Plaintiff demands a trial by jury.
 8                                      PRAYER FOR RELIEF
 9          WHEREFORE, Plaintiff respectfully requests that this Court enter judgment as follows:
10      A. Declaring that the acts and practices complained of herein are in violation of federal and/or
11          state law;
12      B. Directing Defendant to take such affirmative action as is necessary to ensure that the effects
13          of these unlawful employment practices are eliminated and do not continue to affect
14          Plaintiff’s employment or employment opportunities;
15      C. Directing Defendant to place Plaintiff in the position he would have occupied but for
16          Defendants’ unlawful actions, and make him whole for all earnings he would have received
17          but for Defendant’s discriminatory treatment, including, but not limited to, back pay, front
18          pay, pension, and other lost benefits;
19      D. Awarding Plaintiff compensatory and punitive damages in an amount to be determined by
20          the jury;
21      E. Awarding Plaintiff statutory and liquidated damages in an amount to be determined by
22          enforcement of the statutes herein.
23      F. Awarding Plaintiff pre- and post-judgment interest, the costs of this action, and reasonable
24          attorneys’ fees as provided by the statutes providing the causes of action cited herein; and
25      G. Granting such other and further relief as this Court deems necessary and proper.
26
27
28

                                                        7
       Case 2:21-cv-00202-MTL Document 1 Filed 02/05/21 Page 8 of 8



 1   Respectfully submitted on this 5th day of February, 2021,
 2                                            Joshua Carden Law Firm, P.C.
 3
                                              By: s/Joshua W. Carden
 4                                            Joshua W. Carden
                                              Attorneys for Plaintiff
 5
                                              Jody D. Martinez
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             8
